     Case 3:20-cv-01764-E-BN Document 8 Filed 08/27/20   Page 1 of 1 PageID 44



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

MARCEL MALACHOWSKI                      §
(BOP REGISTER No. 15287-052),           §
                                        §
              Plaintiff,                §
                                        §
V.                                      §         No. 3:20-cv-1764-E-BN
                                        §
FEDERAL BUREAU OF                       §
PRISONS, et al.,                        §
                                        §
              Defendants.               §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case.    An objection was filed by Plaintiff.   The District

Court reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding none, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

        SO ORDERED this 27th day of August, 2020.




                                      ____________________________________
                                      ADA BROWN
                                      UNITED STATES DISTRICT JUDGE
